Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 29 June 2022 are acknowledged.  Claims 1-6, 8-14 and 16-20 are currently pending.  Claim 1 is currently amended.  Claims 7 and 15 were previously cancelled.  Claims 1-6, 8-14, and 16-20 are examined on the merits within.
	
New Rejections
Claim Rejections – 35 U.S.C. 112(a) 
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “said oily component constitutes no continuous phase.”  Applicant points to test Examples 1 to 4 and Test Example 5 for support.  Test Examples 1 to 4 do not have an oily component and thus cannot provide support for this limitation, which is directed to the location of the oily component when present.  Test Example 5 contains an oil phase, an aqueous phase and a powder.  There is no mention of the location of the oil phase.  The specification states that the oily component is impregnated within the powder.  It further states “it is preferred to first impregnate the powder with the oily component and then add the oily component-containing powder to the solvent (aqueous phase).”  See paragraph [0086].  Thus it appears the oily component is within the aqueous phase of the composition.  There is no explicit support for “said oily component constitutes no continuous phase” and thus the claims lack sufficient written description. 

Claim Rejections – 35 U.S.C. 102/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-6, 8-14, and 16-20  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Valverde (WO2017/102359).
	Regarding instant claims 1, 3, 6, 8, 11, 14, and 16,  Valverde discloses a composition comprising an aqueous phase gelled with at least one hydrophilic gelling agent (thickener) and a hydrophobic-coated pigment (powder).  See claim 1. The hydrophobic gelling agent is 2-acrylamido-2-methylpropanesulfonic acid polymers and copolymers.  See claim 3. The aqueous phase may comprise between 0.1 to 8% 2-acrylamido-2-methylpropanesulfonic acid polymer.  See page 38, lines 44-48. The aqueous phase is present in amounts of 5 to 95%, preferably 40 to 75%.  See page 64, lines 6-9.  The pigments may be present in amounts of 5 to 25%.  See page 87, lines 46-48.  The pigments may be metal powders such as aluminum or copper powder.  See page 77, lines 35-42. The composition may comprise 5 to 40% by weight of oils.  See page 67, lines 12-14. Valverde discloses the same combination of ingredients as instantly claimed and thus should have the same properties, i.e., oily component constitutes no continuous phase. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claim 2, the hydrophilic gelling agent may be ammonium acryloyldimethyltaurate/VP copolymer.  See page 38, lines 14-38. 
	Regarding instant claims 4 and 12, Valverde discloses the same combination of ingredients as instantly claimed and thus should have the same properties, i.e., viscosity of 20,000 mPa·s or greater. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claims 5 and 13, the aqueous phase may comprise a C2-C32 polyol.  See page 64, lines 11-12.  Example 1 comprises glycerol in amounts of 5%.  
	Regarding instant claims 9 and 17, the oil may be volatile.  See page 65, line 8. The composition may comprise methacrylic polymer particles in amount of 0.2 to 10% as fillers, including Polypore E200.  See page 91, lines 1-30. 
	Regarding instant claims 10 and 18-20, the composition is used for making up or caring for keratin material such as skin, lips, eyebrows, and keratin fibers.  See claim 20. 
	Thus the instant claims are anticipated by Valverde and, in the alternative, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to arrive at the water based non-emulsified composition based on the embodiments envisioned by Valverde.
Response to Arguments
	Applicants’ arguments filed 29 June 2022 have been fully considered but they are not persuasive. 
6.	Applicants argued, “Valverde is directed to a gelled aqueous phase and gelled oily phase which is entirely different then the claimed composition. An oily phase, lipophilic gelling agent, liquid fatty acid and hydrophobic coated pigment are used in Valverde.  One would not modify Valverde outside of the scope of the disclosure.”
	In response to applicants’ arguments, the claims are directed to a composition comprising components A-D with only component C further defined.  The open language “comprising” does not preclude additional agents.  Valverde specifically teaches each of the claimed components and thus should result in the same water-based non-emulsified composition wherein the oil component constitutes no continuous phase.  If the combination of ingredients of Valverde does not result in the same composition, then what structural difference causes this functional difference?
	Thus this rejection is maintained.

Conclusion
7.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615